DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 03 April 2020.
Claims 1-20 were canceled by a Preliminary Amendment filed 04 June 2020.
Newly added Claims 21-40 are pending and have been examined in this Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walach et al., US Patent Application Publication 2010/0082470 A1 (“Walach”).

As per Claims 21 and 31 regarding “a method and system performed by a computing device comprising: a user interface display configured to receive data entry inputs corresponding to an application;” Walach in at least paragraph 5 discloses the use of a cellular phone configured as a user interface.
Regarding “capturing an image using an image capture component associated with the computing device, Walach in at least paragraphs 5 and 14 discloses using the cellular phone camera as an image capture device.
Regarding “sending a communication including the image to a remote computing system, Walach in at least paragraph 5-7 discloses validating the scanned (captured) image and communicating the image to a remote system.
Regarding “receiving, from the remote computing system in response to the communication, information corresponding to the image; correlating the received information with one or more of the user input mechanisms and displaying the received information on the user interface display based on the correlation.” Walach in at least 

As per Claims 22-23 and 32-33, which depend respectively from Claim 21 and Claim 31 regarding “wherein displaying the received information comprises entering the received information into a corresponding one of the user input mechanisms based on the correlation, wherein correlating the received information comprises automatically correlating the received information with the one or more user input mechanisms based on the response received from the remote computing system.” Walach in at least paragraph 15 and 16 discloses processing the received image and validating the received information.

As per Claim 24, 25, 26 and 34-36, which depend respectively from Claim 22 and Claim 32 regarding “receiving user confirmation of the correlation; and entering the received information into the corresponding one of the user input mechanisms based on the user confirmation and received user input.” Walach in at least paragraphs 13 and 19 the may provide specific locations where the image should be deposited.

As per Claims 28 and 38, which depend respectively from Claim 21 and Claim 31 regarding “wherein the set of user input mechanisms comprises a mobile device, and the image capture component comprises a camera on the mobile device.” Walach in at least paragraphs 5 and 14 discloses using the cellular phone camera as an image capture device.

As per Claim 29, which depends from Claim 21 regarding “wherein the user interface display includes an image capture mechanism that is actuatable by a user to control the computing device to capture the image.” Walach in at least paragraphs 5 and 14 discloses using the cellular phone camera as an image capture device.

As per Claim 39, which depends from Claim 38 regarding “wherein the user interface display includes an image capture mechanism and is actuatable to control the camera to capture the image.” Walach in at least paragraphs 5 and 14 discloses using the cellular phone camera as an image capture device.


As per Claims 30 and 40, which depend respectively from Claim 21 and Claim 31 regarding “further comprising:  sending, to the remote computing system, the image along with geographical location information corresponding to the image and an identified context of the application when the image is captured.” Walach in at least paragraphs 12, 13, 18 and 20 discloses the use of a geographical location provided by a cell phone equipped with a GPS system.

Claims 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walach et al., US Patent Application Publication 2010/0082470 A1 (“Walach”) as applied to Claim 21, Claim 31 and further in view of Virgin et al., US Patent 6,826,542 B1 (“Virgin”).

As per Claims 27 and 37, which depend respectively from Claim 21 and Claim 31 regarding “wherein the set of user input mechanisms comprises data entry fields on a form corresponding to a transactional task in the application.” Walach does not specifically “disclose a form” however; Virgin in at least the ABSTRACT discloses that users can customize the format of financial forms received.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known imaging system of Walach with Virgin’s system for enhancing financial forms received over the Internet with the motivation to allow the receiver of the forms to modify the forms in a manner that meets their requirements (Virgin, ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687